DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
generating, by one or more computer processors, a suggested response based on an identified input data associated with the identified entry within the table;
determining, by one or more computer processors, a frequency of occurrence associated with the suggested response, wherein the suggested response is an identified keyword; and
in response to determining the frequency of occurrence associated with the suggested response, updating, by one or more computer processors, the suggested response within the identified entry.
It is noted that Applicant’s Specification teaches that the claimed “suggested response” and “identified keyword” are performed via historical activity learning ([0055]-[0060]) and keyword learning ([0019]), respectively. Although a static response method is also disclosed ([0019]), this method does not teach the claimed subject matter presented above.
Claims 2-7 are considered allowable based at least upon their dependence of claim 1.
For claim 8, the prior art fails to teach:
program instructions to generate, by one or more computer processors, a suggested response based on the identified input data associated with the identified identity;
program instructions to determine, by one or more computer processors, a frequency of occurrence associated with the suggested response, wherein the suggested response is an identified keyword; and
in response to determining the frequency of occurrence associated with the suggested response, program instructions to update, by one or more computer processors, the suggested response within the identified entry.
It is noted that Applicant’s Specification teaches that the claimed “suggested response” and “identified keyword” are performed via historical activity learning ([0055]-[0060]) and keyword learning ([0019]), respectively. Although a static response method is also disclosed ([0019]), this method does not teach the claimed subject matter presented above.
Claims 9-14 are considered allowable based at least upon their dependence upon claim 8.
For claim 15, the prior art fails to teach:
program instructions to generate, by one or more computer processors, a suggested response based on the identified input data associated with the identified identity;
program instructions to determine, by one or more computer processors, a frequency of occurrence associated with the suggested response, wherein the suggested response is an identified keyword; and
in response to determining the frequency of occurrence associated with the suggested response, program instructions to update, by one or more computer processors, the suggested response within the identified entry.
It is noted that Applicant’s Specification teaches that the claimed “suggested response” and “identified keyword” are performed via historical activity learning ([0055]-[0060]) and keyword learning ([0019]), respectively. Although a static response method is also disclosed ([0019]), this method does not teach the claimed subject matter presented above.
Claims 16-20 are considered allowable based at least upon their dependence upon claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123